MINUTE ENTRY
AFRICK, J.
February 11, 2020
JS-10 01:00

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                             CIVIL ACTION

VERSUS                                                                   No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                               SECTION I

                                        ORDER

         The Court held a pretrial conference on this date with counsel for all parties

participating. The Court reminded counsel for REC Marine Logistics, LLC (“REC

Marine”), Gulf Offshore Logistics, LLC, and Offshore Transport Services, LLC that

the sanction previously ordered by this Court is payable on MARCH 5, 2020. 1

         Pursuant to the discussion at the conference,

         IT IS ORDERED that by FEBRUARY 21, 2020, counsel for REC Marine

shall provide counsel for DeQuincy R. Richard (“Richard”) with all insurance policies

of REC Marine, Gulf Offshore Logistics, LLC, Offshore Transport Services, LLC, and

any other entity that arguably provide coverage with respect to the claims in this

matter.

         IT IS FURTHER ORDERED that the parties shall participate in a discovery

conference with the United States Magistrate Judge on MARCH 9, 2020 at 9:00




1   See R. Doc. No. 68.


                                            1
A.M. to review discovery requests, requests for admissions, and initial disclosures

that have been served; the response, or lack thereof, to such requests; any

disagreements the parties may have with respect to such requests and responses; and

any witness and exhibit lists. 2

      IT IS FURTHER ORDERED that the parties shall participate in a

settlement conference before the Magistrate Judge on MARCH 9, 2020.

      IT IS FURTHER ORDERED that REC Marine shall provide Richard with

the expert report of Dr. Casey within three weeks of Dr. Casey’s examination of

Richard.

      IT IS FURTHER ORDERED that by MARCH 11, 2020, REC Marine shall

file a memorandum of law with respect to the burdens of proof for a claim of

unseaworthiness when the vessel is under bareboat charter, 3 whether an

unseaworthiness claim may be pursued without an in rem seizure of the vessel, and

whether a successful McCorpen defense would bar a Jones Act claim. 4 Richard shall

file a response by MARCH 25, 2020.

      IT IS FURTHER ORDERED that trial shall be CONTINUED. A new

pretrial conference date and trial date shall be scheduled after the discovery and



2 The parties should bring to the conference all discovery requests filed by a party,
responses to such requests, and evidence of such requests and responses having been
served.

The Magistrate Judge may hold an evidentiary hearing, if necessary, to resolve any
disagreements.
3 See Jones v. United States, 936 F.3d 318, 323–24 (5th Cir. 2019); Picou v. D & L

Towing, Inc., No. 09-2810, 2010 WL 2696468, at *2 (E.D. La. July 2, 2010).
4 See Johnson v. Cenac Towing, Inc., 544 F.3d 296, 301 (5th Cir. 2008).




                                         2
settlement conferences with the Magistrate Judge. All other dates and deadlines

remain in place as previously set forth.

      New Orleans, Louisiana, February 11, 2020.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                           3
